President.
If Mr. Brackenridge require it we will reserve the point; but, at present, we have little doubt. At common law, a mailer had a right to take up his runaway servant; and, for this, as for any other lawful purpose, might enter peaceably into any house, unless forbidden by the owner. Any person with authority from the master might do the same. If he abuse this authority, he is answerable. An advertisement is a general authority; but he who acts under it, does so at his peril; that is, he runs the risk, that the advertisement is genuine, and that its publisher had authority. The domestic authority of parents and masters must be supported, as essential to the peace of society, and contributing to a due subordination to the authority of government. The act of assembly does not change the common law, but gives a further remedy.
This point was not further pressed. But, there being evidence for the defendants, contradicting the force sworn to, the jury returned a verdict, not guilty.